 



Exhibit 10.4

ASPECT MEDICAL SYSTEMS, INC.

AMENDMENT TO

2001 STOCK INCENTIVE PLAN

      The 2001 Stock Incentive Plan (the “2001 Stock Plan”) of Aspect Medical
Systems, Inc. is hereby amended as follows:

      1. Section 7(c) of the 2001 Stock Plan is deleted in its entirety and a
new Section 7(c) is inserted as follows:

      “(c) Acquisition and Change in Control Events



        (1) Definitions



        (a) An “Acquisition Event” shall mean:



        (i) any merger or consolidation of the Company with or into another
entity as a result of which all of the Common Stock of the Company is converted
into or exchanged for the right to receive cash, securities or other property or
is cancelled; or           (ii) any exchange of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange
transaction.



        (b) A “Change in Control Event” shall mean:



        (i) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 30% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition; or           (ii) such time as the
Continuing Directors (as defined below) do not constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the Board (x) who was a member of the Board on March 25, 2005 or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or

 



--------------------------------------------------------------------------------



 



  threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or           (iii) the consummation of a merger,
consolidation, reorganization, recapitalization or share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).



        (c) “Good Reason” shall mean any reduction of 10% of more in the annual
cash compensation payable to the Participant from and after such Change in
Control (which in the case of sales personnel shall mean the average cash
compensation paid to such Participant for the two calendar years immediately
prior to such Change in Control), or the relocation of the place of business at
which the Participant is principally located to a location that is greater than
50 miles from its location immediately prior to the Acquisition Event or Change
in Control Event.           (d) “Cause” shall mean any (i) willful failure by
the Participant, which failure is not cured within 30 days of written notice to
the Participant from the Company, to perform his or her material
responsibilities to the Company or (ii) willful misconduct by the Participant
which affects the business reputation of the Company. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for Cause was
warranted.           (e) “CEO” shall mean the Chief Executive Officer of the
Company.           (f) “Senior Management Employees” shall mean the executive
officers of the Company who report directly to the CEO or the Board of Directors
of the Company.           (g) “Non-Management Employees” shall mean all of the
employees of the Company other than the CEO and the Senior Management Employees.



        (2) Effect on Options



        (a) Acquisition Event. Upon the occurrence of an Acquisition Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to an Acquisition
Event (regardless of whether such event will result in a Change in Control
Event), the Board shall provide that all outstanding Options shall be assumed,
or equivalent options shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof); provided that if such Acquisition Event
also constitutes a Change in Control Event, except

 



--------------------------------------------------------------------------------



 



  to the extent specifically provided to the contrary in the instrument
evidencing any Option or any other agreement between a Participant and the
Company           then (1)



        (i) in the case of the CEO, all of such assumed or substituted options
shall become exercisable in full upon the date which is 12 full months after the
date of the Acquisition Event;           (ii) in the case of the Senior
Management Employees, all of such assumed or substituted options shall become
exercisable in full upon the date which is 15 full months after the date of the
Acquisition Event; and           (iii) in the case of Non-Management Employees,
the vesting of all of such assumed or substituted options shall be accelerated
by one year such that (x) all of such assumed or substituted options which would
have been exercisable upon the date which is 12 full months after the date of
the Acquisition Event shall be immediately exercisable in full upon such
Acquisition Event and (y) the remaining shares shall, after such Acquisition
Event, continue to become vested in accordance with the vesting schedule set
forth in such option but after giving effect to the acceleration of all vesting
by one year;



        and (2)



        such assumed or substituted options shall become immediately exercisable
in full if, on or prior to (i) the first anniversary of the date of the
consummation of the Acquisition Event, in the case of the CEO and Non-Management
Employees and (ii) the end of 15 full months after the Acquisition Event, in the
case of Senior Management Employees, the Participant’s employment with the
Company or the acquiring or succeeding corporation is terminated for Good Reason
by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.



        For purposes hereof, an Option shall be considered to be assumed if,
following consummation of the Acquisition Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Acquisition Event, the consideration (whether cash,
securities or other property) received as a result of the Acquisition Event by
holders of Common Stock for each share of Common Stock held immediately prior to
the consummation of the Acquisition Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Acquisition Event is not solely common
stock of the acquiring or succeeding corporation (or an affiliate thereof), the
Company may, with the consent of the acquiring or succeeding corporation,
provide for the consideration to be received upon the exercise of Options to
consist solely of common stock of the acquiring or succeeding corporation (or an
affiliate thereof) equivalent in value (as determined by the Board) to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Acquisition Event.           Notwithstanding the foregoing, if
the acquiring or succeeding corporation (or an affiliate thereof) does not agree
to assume, or substitute for, such Options, then the Board shall, upon written
notice to the Participants, provide that all then unexercised Options will
become exercisable in full as of a specified time prior to the Acquisition Event
and will terminate immediately prior to the consummation of such Acquisition
Event, except to the extent exercised by the Participants before the
consummation of such Acquisition Event; provided, however, that in the event of
an Acquisition Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such Acquisition Event (the “Acquisition Price”), then
the Board may instead provide that all outstanding Options shall terminate upon
consummation of such Acquisition Event and that each Participant shall receive,
in exchange therefor, a cash payment equal to the amount (if any) by which
(A) the Acquisition Price

 



--------------------------------------------------------------------------------



 



  multiplied by the number of shares of Common Stock subject to such outstanding
Options (whether or not then exercisable), exceeds (B) the aggregate exercise
price of such Options.           (b) Change in Control Event that is not an
Acquisition Event. Upon the occurrence of a Change in Control Event that does
not also constitute an Acquisition Event, except to the extent specifically
provided to the contrary in the instrument evidencing any Option or any other
agreement between a Participant and the Company,           then (1)



        (i) in the case of the CEO, all of such options shall become exercisable
in full upon the date which is 12 full months after the date of the Change in
Control Event;           (ii) in the case of the Senior Management Employees,
all of such options shall become exercisable in full upon the date which is 15
full months after the date of the Change in Control Event; and          
(iii) in the case of Non-management Employees, the vesting of all of such
options shall be accelerated by one year such that (x) all of such assumed or
substituted options which would have been exercisable upon the date which is 12
full months after the date of the Change in Control Event shall be immediately
exercisable in full upon such Change in Control Event and (y) the remaining
shares shall, after such Change in Control Event, continue to become vested in
accordance with the vesting schedule set forth in such option but after giving
effect to the acceleration of all vesting by one year;



        and (2)



        such options shall be immediately exercisable in full if, on or prior to
(i) the first anniversary of the date of the consummation of the Change in
Control Event, in the case of the CEO and Non-Management Employees and (ii) the
end of 15 full months after the Change in Control Event, in the case of Senior
Management Employees, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation.



        (3) Effect on Restricted Stock Awards



        (a) Acquisition Event that is not a Change in Control Event. Upon the
occurrence of an Acquisition Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Acquisition Event in the same
manner and to the same extent as they applied to the Common Stock subject to
such Restricted Stock Award.           (b) Change in Control Event. Upon the
occurrence of a Change in Control Event (regardless of whether such event also
constitutes an Acquisition Event), except to the extent specifically provided to
the contrary in the instrument evidencing any Restricted Stock Award or any
other agreement between a Participant and the Company,



        (1) in the case of the CEO, the vesting schedule of all Restricted Stock
Awards shall be accelerated so that all of the shares subject to the Restricted
Stock Award shall become free and clear of all conditions and restrictions upon
the date which is 12 full months after the date of the Change in Control Event;
          (2) in the case of Senior Management Employees, the vesting schedule
of all Restricted Stock Awards shall be accelerated so that all of the shares
subject to the Restricted Stock Award shall be free and clear of all conditions
and restrictions upon the date which is 15 full months after the date of the
Change in Control Event;

 



--------------------------------------------------------------------------------



 





        (3) in the case of Non-Management Employees, the vesting schedule of all
Restricted Stock Awards shall be accelerated by one year such that (i) all the
shares subject to the Restricted Stock Award which would have been free and
clear of all conditions and restrictions upon the date which is 12 full months
after the date of Change in Control Event shall be immediately free and clear of
all conditions and restrictions on the date of such Change in Control Event and
(ii) all of the remaining shares subject to the Restricted Stock Award shall,
after such Change in Control Event, continue to become free and clear of all
conditions and restrictions in accordance with the vesting schedule set forth in
such Restricted Stock Award but after giving effect to the acceleration of all
vesting by one year.           (4) In addition, each such Restricted Stock Award
shall immediately become free from all conditions and restrictions if, (A) on or
prior to the first anniversary of the date of the consummation of the Change in
Control Event, in the case of the CEO and Non-Management Employees and (B) the
end of 15 full months after the Change in Control Event, in the case of Senior
Management Employees, the officer or employee’s employment with the Company or
the acquiring or succeeding corporation is terminated for Good Reason by the
officer or employee or is terminated without Cause by the Company or the
acquiring or succeeding corporation.

      2. The following new Subsection, Subsection 9(f), is hereby inserted into
the 2001 Stock Plan immediately following Subsection 9(e):



  “(f)  Compliance with Code Section 409A. No Award shall provide for deferral
of compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code.

 